Citation Nr: 1438144	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  08-26 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to July 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO denied entitlement to specially adapted housing as well as entitlement to a special home adaptation grant.  In June 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008.  

In June 2010, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO. 

In May 2011, the Board denied the Veteran's claim of entitlement to a special home adaptation grant.  His claim for specially adapted housing was remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the RO continued to deny the claim (as reflected in a November 2012 supplemental statement of the case (SSOC)) and returned the matter to the Board for further appellate consideration.

In correspondence dated in January 2013, the Veteran indicated that he wished to appear personally before the Board to give additional testimony concerning his claim on appeal for specially adaptive housing.  Thereafter, the Veteran's claim was remanded and in September 2013 he testified before a second VLJ by way of a videoconference hearing.  At that hearing, the Veteran was informed that he had the right to yet another hearing before a third VLJ of the panel of Board members who would be deciding his claim.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran requested a third hearing.  The Veteran's claim was again remanded, and in April 2014 he and his wife testified before a third VLJ also by way of a videoconference hearing.  


FINDINGS OF FACT

1.  Service connection is in effect for dysthymia, evaluated as 50 percent disabling; right knee injury status post medial meniscectomy with posteromedial capsule and anterior cruciate ligament repairs, evaluated as 30 percent disabling; degenerative joint disease of the right knee, evaluated as 10 percent disabling; left knee twisting injury with chronic post-traumatic synovitis, evaluated as 10 percent disabling; and iliotibial band syndrome of the left hip, evaluated as 10 percent disabling.  The Veteran's combined schedular rating is 80 percent.  

2.  The Veteran is in receipt of a total disability rating based on individual unemployability.  He has been found to be permanently and totally disabled due to his service-connected disabilities.  

3.  The Veteran is not shown to be service connected for disability of his eyes or his upper extremities; nor has it been shown that he has suffered full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  

4.  The Veteran has not been shown to objectively exhibit the loss or loss of use of his lower extremities.   


CONCLUSION OF LAW

The Veteran does not meet the basic eligibility requirements for assistance in acquiring specially adaptive housing.  38 U.S.C.A. § 2101(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.809 (2010); 38 C.F.R. § 3.809 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claim for entitlement to specially adapted housing has been accomplished.  

Through January 2007 and December 2011 notice letters, the RO notified the Veteran of the legal criteria governing his claim and the evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  The Board also finds that the January 2007 and December 2011 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  Additionally, the Board notes that the Veteran was provided notice regarding the assignment of effective dates and disability rating elements subsequent to the April 2007 rating decision on appeal.  However, following receipt of such notice, his claim was later readjudicated in May 2012 and November 2012 SSOCs.  

VA has also fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Veteran's VA treatment records are associated with the claims folders as are his records from the Social Security Administration (SSA).  The Veteran has testified in support of his claim and was examined for VA purposes in September 2012.  At that time, the VA examiner provided findings and an opinion pertinent to the issue under consideration.  

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim for entitlement to specially adapted housing.  



II. Analysis

During the course of this appeal, VA regulations for specially adapted housing were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,859-57,862 (Sept. 23, 2010).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  The Veteran was apprised of the amended regulation in the May 2012 SSOC.  

Under 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to:  (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (2010).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2010).

Under the revised 38 C.F.R. § 3.809 in effect since October 25, 2010, eligibility for assistance in acquiring specially adapted housing (under 38 U.S.C.A. § 2101(a) or § 2101A(a)) provides that a veteran must be entitled to compensation under chapter 11 of title 38, United States Code, for a disability rated as permanent and total.  The disability must be due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b) (2013).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2013). 

Additionally, the final rulemaking provided specific applicability dates for some of the amended regulations, including:  the revisions to the introductory text of § 3.809(b) pertaining to eligibility for persons disabled by VA treatment or vocational rehabilitation, apply to applications for such grants received by VA on or after December 10, 2004; the addition of § 3.809(b)(5), pertaining to loss or loss of use of both upper extremities as a qualifying disability, applies to all applications received by VA on or after December 10, 2004 and the addition of paragraph (b)(6) to § 3.809 pertaining to severe burns apply to all applications for such grants received by VA on or after July 30, 2008.  See 75 Fed. Reg. 57,860 (Sept. 23, 2010)

As noted above, service connection is in effect for dysthymia evaluated as 50 percent disabling; right knee injury status post medial meniscectomy with posteromedial capsule and anterior cruciate ligament repairs, evaluated as 30 percent disabling; degenerative joint disease of the right knee evaluated as 10 percent disabling; left knee twisting injury with chronic post traumatic synovitis evaluated as 10 percent disabling; and iliotibial band syndrome of the left hip evaluated as 10 percent disabling.  The Veteran's combined schedular rating is 80 percent and he is in receipt of individual unemployability as well as Dependents' Educational Assistance.  The Veteran has been found to be permanently and totally disabled due to his service-connected disabilities.  

During his Board hearing in June 2010, the Veteran testified that the only time he needed his braces and cane was when he was outside his house.  In particular, the Veteran noted that he had a gravel driveway and he also commented that the walkway to his house needed to be replaced.  

In a report of September 2012 VA examination, the examiner commented the Veteran used a knee brace on his right knee on a constant basis and that he removed the brace for bathing and sleeping.  The Veteran was also noted to use a cane on a constant basis for walking.  The Veteran did not use a brace on his left knee.  It was noted that he was able to drive an automobile.  On examination, range of motion of the Veteran's right knee was 0-90 degrees and his left knee was 0-110 degrees.  The examiner commented that there was less movement than normal with pain in both knees as well as disturbance of locomotion associated with the right knee.  Muscle strength testing was normal for both knees on flexion and extension.  There was anterior instability identified in the right knee but no instability identified in the left knee.  Additionally, the Veteran reported frequent episodes of joint pain in the right knee.  Otherwise, the examiner commented that he had observed the Veteran walking in the hallway over 50 feet with a cane and a brace on his right knee.  At that time the Veteran's gait was slow and antalgic.  The examiner also commented that the Veteran was able to walk across the examination room without the brace or the cane and that his gait at that time was also slow and antalgic.  

The September 2012 VA examiner went on to comment that the Veteran did not have ankylosis of either knee or paralysis of either leg.  Furthermore, X-ray studies were noted to show moderate degenerative joint disease in the right knee and minimal degenerative changes in the left knee.  The VA examiner noted that he did not find that the functioning of the Veteran's extremities was so diminished that amputation with prosthesis would equally serve the Veteran.  He also did not find the Veteran to have loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The examiner commented that the Veteran did not use a brace on his left knee and that he was able to walk slowly without a brace on his right knee or using a cane.  The examiner went on to say that it was quite common for those with arthritis to feel better walking with a brace and a cane.  

In a November 2012 statement in support of claim, the Veteran alleged that the VA examiner did not view his walking to the examination room but had, apparently, been given someone else's interpretation of the Veteran's walking.  The Veteran also reported that when walking across the examination room, his walk was slower with a noticeable non-weight bearing limp, and that this was not considered normal locomotion.  Furthermore, he argued that the arthritis in his right knee should have been noted as being classified as moderate to severe and not just moderate.  

During his September 2013 Board hearing, the Veteran testified about the knee braces that he had used and noted that he would not be able to walk effectively without the use of a brace on his right knee.  The Veteran again reported that his walking in the examination room during his September 2012 examination was not locomotion, and at that time he had been unable to put any weight on his right leg.  Furthermore, the Veteran identified having received a Home Improvements and Structural Alterations (HISA) grant from the VA Medical Center in Portland, Oregon.  He reported that new flooring had been placed in two of his bathrooms.  

(Parenthetically, under the HISA program, Veterans with service-connected disabilities or nonservice-connected disabilities may receive assistance for any home improvement necessary for the continuation of treatment or for disability access to the home and essential lavatory and sanitary facilities.  A grant is available if a medical determination indicates that improvements and structural alterations are necessary or appropriate for the effective and economical treatment of a Veteran's disability.  See www.prosthetics.va.gov/psas/HISA.asp)

During his April 2014 Board hearing, the Veteran reported that he used his right knee brace in his home and that the brace only came off when he slept.  The Veteran's spouse also testified that the Veteran used his right knee brace in their home.  The Veteran added that without the brace the pain in his right knee would preclude him from walking.  He also testified that he was only capable of very light weight bearing on his right knee secondary to pain.  

Here, the evidence shows that the Veteran uses a right knee brace and cane.  Furthermore, a review of the Veteran's VA outpatient treatment records reveals a November 2010 letter written on the Veteran's behalf by a VA nurse practitioner in support of the above-noted HISA grant.  As such, the Board accepts the Veteran's testimony that he was awarded a HISA grant and that new flooring was provided in his bathrooms.  

The Board notes that "locomotion" is defined as movement or the ability to move from one place to another.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1087 (31st ed. 2007).  An "antalgic gait" is defined as a limp adopted so as to avoid pain on weight-bearing structure.  Id at 764.  

It appears that the Veteran's primary argument is that he is precluded from normal locomotion due to the severity of his right knee disability and is able to ambulate only with the assistance of a right knee brace and use of a cane.  He has argued that walking slowly with an antalgic gait is not normal locomotion.  Nevertheless, he has given contradictory testimony on when he uses his right knee brace.  As noted above, the Veteran testified in June 2010 that he needed to use the right knee brace primarily when he ventured outside his home.  However, during his April 2014 testimony, the Veteran reported that he wore his right knee brace all the time, to include inside his house.  This was confirmed by the Veteran's spouse.  The reason for the change in the Veteran's testimony and the time when he did wear his right knee brace is not clear.  The Veteran has not otherwise reported that his right knee disability has necessarily worsened.  

It is important to note that "[l]oss of use of a hand or foot" is defined as "when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance".  See 38 C.F.R. §§ 3.350(a)(2), 4.63 (2010 & 2013).  Furthermore, under 3.350(b)(1) (2010 & 2013), loss and loss of use of an extremity is to be equated with the definition for "loss of use of a hand or foot."  

On reviewing the evidence, to include the Veteran's testimony and statements, the Board concludes that the Veteran's right lower extremity/knee does in fact retain a level of effective function.  As noted above, the September 2012 VA examiner commented that he did not find that the functioning of the Veteran's lower extremities was so diminished that amputation with prosthesis would equally serve the Veteran.  He ultimately concluded that there was no loss or loss of use of the Veteran's lower extremities.  The Board finds the VA examiner's findings to be persuasive.  They are based on a review of the Veteran's medical history as well as a medical examination of the Veteran, to include observation of the Veteran's mobility and gait.  The available record, including the Veteran's testimony, does not contradict this conclusion.  As such, loss or loss of use of the right lower extremity/knee has not been shown.  

With that said, the Veteran has not otherwise contended loss or loss of use of his left lower extremity associated with his service-connected left knee disability.  As discussed above, the Veteran's sole argument has been that his locomotion is precluded due to his right lower extremity/knee.  The medical evidence does not reflect loss or loss of use of the left lower extremity or support a finding that the Veteran wears a left knee brace or requires the assistance of cane related to ambulation with his left lower extremity/knee.  

Given the above, the Board finds that entitlement to specially adaptive housing has not been shown under 38 C.F.R. § 3.809(b)(1), as the evidence does not reflect the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

Additionally, the Board finds that entitlement to specially adaptive housing has not been established under 38 C.F.R. § 3.809(b)(2) or (b)(4), which require anatomical loss, loss, of loss of use of a lower extremity in combination with blindness in both eyes (having only light perception) or loss or loss of use of one upper extremity, respectively.  In particular, the evidence does not reflect the Veteran is service-connected for any disability of his eyes or for any disability of his upper extremities; nor is it shown that he is blind in both eyes (having only light perception) or that he has loss or loss of use of one upper extremity.  The Board also does not find that entitlement to specially adaptive housing has been established under 38 C.F.R. § 3.809(b)(3) which requires loss, or loss of use of a lower extremity in combination with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  As noted above, the Veteran is not shown to have loss or loss of use of either of his lower extremities, and the medical evidence does not identify other organic disease or injury effecting balance or propulsion.   

Furthermore, entitlement to specially adaptive housing has not been established under 38 C.F.R. § 3.809(b)(5) as the evidence, as noted above, does reflect that the Veteran is service connected for any disability of the upper extremities.  Likewise, entitlement has not been shown under 38 C.F.R. § 3.809(b)(6), as the evidence does not reflect full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  

Based on the above evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to specially adaptive housing.  38 U.S.C.A §5107.  


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to specially adaptive housing is denied.  



      _____________________________		____________________________         JACQUELINE E. MONROE			    M. C. GRAHAM
                Veterans Law Judge			  Veterans Law Judge
          Board of Veterans' Appeals		       Board of Veterans' Appeals



_______________________________
MARK F. HALSEY
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


